In The 


Court of Appeals


Ninth District of Texas at Beaumont

________________


NO. 09-09-00413-CV

 _____________________


IN RE MEAGAN OSBORNE





Original Proceeding



MEMORANDUM OPINION

	Meagan Osborne filed a petition for mandamus review of a pre-trial ruling excluding
a fact witness.  Osborne asks this Court to stay the trial, which is scheduled for next week,
as interim relief.  We deny the petition for writ of mandamus and the motion to stay trial
court proceedings. 
	The underlying suit was filed by Renee Michele Hollier individually and as the
personal representative of the Estate of Jordan Hollier against Walton Transportation
Company, Kevin Alan Lavine and Meagan Osborne.  Hollier objected to Osborne's
designation of the decedent's father, Cepheus Hollier, as a fact witness.  The trial court ruled
that Osborne would not be allowed to offer the testimony of Cepheus Hollier during the trial. 
Osborne argues she has no adequate remedy at law because the trial court's exclusion of this
witness will severely compromise the heart of her defense.  Osborne contends this witness
would rebut Hollier's exaggerated claim for mental anguish damages and would testify that
Hollier did not sustain any economic damages as a result of the accident.  
 Mandamus relief is available to correct a clear abuse of discretion for which a relator
has no adequate remedy at law.  In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36
(Tex. 2004).  We determine the adequacy of an appellate remedy by balancing the benefits
of mandamus review against the detriments.  Id. at 136.  Osborne has not shown that the
benefits of mandamus review in this case outweigh the detriments of pre-trial review of the
trial court's ruling.  Accordingly, we deny the petition for writ of mandamus and the motion
to stay trial court proceedings.
 PETITION DENIED.
 PER CURIAM
Opinion Delivered September 4, 2009
Before McKeithen, C.J., Gaultney and Horton, JJ.